Exhibit 10.27b

NON-QUALIFIED STOCK OPTION AWARD

PURSUANT TO THE FLAG FINANCIAL CORPORATION

2004 EQUITY INCENTIVE PLAN

THIS AWARD is made as of the Grant Date by FLAG FINANCIAL CORPORATION (the
“Company”) to                      (the “Optionee”).

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
a non-qualified stock option (the “Option”), as described below, to purchase the
Option Shares.

 

  A. Grant Date:                     , 200    .

 

  B. Type of Option: Non-Qualified Stock Option.

 

  C. Plan under which granted: Flag Financial Corporation 2004 Equity Incentive
Plan.

 

  D. Option Shares: All or any part of                      shares of the
Company’s $1.00 par value common stock (the “Common Stock”), subject to
adjustment as provided in the attached Terms and Conditions.

 

  E. Exercise Price: $             per share, subject to adjustment as provided
in the attached Terms and Conditions. The Exercise Price is, in the judgment of
the Committee, not less than 100% of the Fair Market Value of a share of Common
Stock on the Grant.

 

  F. Option Period: The Option may be exercised only during the Option Period
which commences on the Grant Date and ends, generally, on the earliest of
(a) the tenth (10th) anniversary of the Grant Date; (b) three (3) months
following the date the Optionee ceases to be an employee of the Company
(including any Parent or Subsidiary) except as provided under clause (c) or (d);
(c) the effective date of the date the Optionee ceases to be an employee of the
Company (including any Parent or Subsidiary) due to a termination by the Company
for Cause (as defined in Section 18 of the attached Terms and Conditions); or
(d) one (1) year following the date the Optionee ceases to be an employee of the
Company (including any Parent or Subsidiary) due to death, Disability (as
defined in the Plan) or retirement at or after age 65; provided that the Option
may be exercised as to no more than the vested Option Shares, determined
pursuant to the Vesting Schedule. Note that other limitations to exercising the
Option, as described in the attached Terms and Conditions, may apply.

 

  G. Vesting Schedule: The Option Shares shall become vested in accordance with
Schedule 1 hereto.

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Award as of
the Grant Date set forth above.

 

OPTIONEE   FLAG FINANCIAL CORPORATION

 

  By:  

 

Signature    

 

  Title:  

 

Print or type name    



--------------------------------------------------------------------------------

TERMS AND CONDITIONS TO THE

NON-QUALIFIED STOCK OPTION AWARD

PURSUANT TO THE FLAG FINANCIAL CORPORATION

2004 EQUITY INCENTIVE PLAN

1. Exercise of Option. Subject to the provisions provided herein or in the Award
made pursuant to the Flag Financial Corporation 2004 Equity Incentive Plan:

(a) the Option may be exercised with respect to all or any portion of the vested
Option Shares (so long as the exercise is not made for less than 100 Option
Shares or the total remaining vested Option Shares, if less than 100 shares) at
any time during the Option Period by the delivery to the Company, at its
principal place of business, of a written notice of exercise in substantially
the form attached hereto as Exhibit 1, which shall be actually delivered to the
Company no earlier than thirty (30) days and no later than ten (10) days prior
to the date upon which Optionee desires to exercise all or any portion of the
Option;

(b) payment to the Company of the Exercise Price multiplied by the number of
Option Shares being purchased (the “Purchase Price”) as provided in Section 3;
and

(c) satisfaction of applicable tax withholding obligations in accordance with
Section 2.

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and applicable withholding taxes, the Company shall cause to be issued a
certificate representing the Option Shares purchased.

2. Withholding. The Optionee must satisfy his federal, state, and local, if any,
withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash;
(ii) by tendering shares of Common Stock which have been owned by the Optionee
for at least six (6) months prior to the date of exercise having a Fair Market
Value equal to the withholding obligation; (iii) by electing, irrevocably and in
writing (the “Withholding Election”), to have the smallest number of whole
shares of Common Stock withheld by the Company which, when multiplied by the
Fair Market Value of the Common Stock as of the date the Option is exercised, is
sufficient to satisfy the amount of withholding tax; or (iv) by any combination
of the above. Optionee may make a Withholding Election only if the following
conditions are met:

(a) the Withholding Election is made on or prior to the date on which the amount
of tax required to be withheld is determined (the “Tax Date”) by executing and
delivering to the Company a properly completed Notice of Withholding Election in
substantially the form attached hereto as Exhibit 2; and

(b) any Withholding Election will be irrevocable; however, the Committee may, in
its sole discretion, disapprove and give no effect to the Withholding Election.



--------------------------------------------------------------------------------

3. Purchase Price. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in cash or certified check
or, as long as the Common Stock is traded by brokers, whether on a national
securities exchange or otherwise, by receipt of the Purchase Price in cash from
a broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System following delivery by the
Optionee to the Committee of instructions in a form acceptable to the Committee
regarding delivery to such broker, dealer or other creditor of that number of
Option Shares with respect to which the Option is exercised.

4. Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Award otherwise provides.

5. Restriction on Transfer of Option and of Option Shares. The Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionee only
by the Optionee (or in the event of his Disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.

6. Changes in Capitalization.

(a) If the number of shares of Common Stock shall be increased or decreased by
reason of a subdivision or combination of shares of Common Stock, the payment of
a stock dividend in shares of Common Stock or any other increase or decrease in
the number of shares of Common Stock outstanding effected without receipt of
consideration by the Company, an appropriate adjustment shall be made by the
Committee, in a manner determined in its sole discretion, in the number and kind
of Option Shares and in the Exercise Price.

(b) If the Company shall be the surviving corporation in any merger
consolidation, reorganization, extraordinary dividend, spin-off or other change
in the capital structure of the Company, the Optionee shall be entitled to
purchase the number and class of securities to which a holder of the number of
shares of Common Stock subject to the Option at the time of the transaction
would have been entitled to receive as a result of such transaction, and a
corresponding adjustment, where appropriate, shall be made in the Exercise
Price. In the event of a Change in Control or other corporate transaction
pursuant to which the Company is not the surviving entity, the Committee may
provide for the assumption of the Option by the surviving entity or the
substitution of a new option, adjusted in a manner similar to that contemplated
by the immediately preceding sentence; however, if the surviving entity does not
agree to the assumption or substitution of the Option, the Committee may elect
to terminate the Option Period as of the effective date of the Change in Control
in consideration of the payment to the

 

2



--------------------------------------------------------------------------------

Optionee of an amount equal to the difference between the then Fair Market Value
of a share of Common Stock and the Exercise Price multiplied by each vested
Option Share which has not been exercised as of the effective date of the Change
in Control. A dissolution or liquidation of the Company shall cause the Option
to terminate as to any portion thereof not exercised as of the effective date of
the dissolution or liquidation.

(c) The existence of the Plan and the Option granted pursuant to this Agreement
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding. Any adjustment pursuant to this
Section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option.

7. Special Limitation on Exercise. No purported exercise of the Option shall be
effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of Common Stock purchasable or otherwise deliverable under the
Option, the Optionee (a) shall deliver to the Company, prior to the exercise of
the Option or as a condition to the delivery of Common Stock pursuant to the
exercise of an Option exercise, such information, representations and warranties
as the Company may reasonably request in order for the Company to be able to
satisfy itself that the Option Shares are being acquired in accordance with the
terms of an applicable exemption from the securities registration requirements
of applicable federal and state securities laws and (b) shall agree that the
shares of Common Stock so acquired will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities law.

8. Legend on Stock Certificates. Certificates evidencing the Option Shares, to
the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.

9. Governing Laws. This Award and the Terms and Conditions shall be construed,
administered and enforced according to the laws of the State of Georgia.

 

3



--------------------------------------------------------------------------------

10. Successors. This Award and the Terms and Conditions shall be binding upon
and inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the Optionee and the Company.

11. Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

12. Severability. In the event that any one or more of the provisions or portion
thereof contained in the Award and these Terms and Conditions shall for any
reason be held to be invalid, illegal or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of the Award and
these Terms and Conditions, and the Award and these Terms and Conditions shall
be construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

13. Entire Agreement. Subject to the terms and conditions of the Plan, the Award
and the Terms and Conditions express the entire understanding of the parties
with respect to the Option.

14. Violation. Any transfer, pledge, sale, assignment, or hypothecation of the
Option or any portion thereof shall be a violation of the terms of the Award or
these Terms and Conditions and shall be void and without effect.

15. Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.

16. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of the Award and these
Terms and Conditions, the party or parties who are thereby aggrieved shall have
the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

17. No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Option Shares hereunder shall be construed as giving the Optionee
the right to continued employment with the Company or any affiliate.

18. Definition of Cause. As used in this Award, the term “Cause” means cause as
defined in any employment agreement between the Optionee and the Company or an
Affiliate, or if none, cause means (i) willful and continued failure (other than
such failure resulting from his incapacity during physical or mental illness) by
the Optionee to substantially perform his duties with the Company or an
Affiliate; (ii) willful misconduct by the Optionee; (iii) gross negligence by
the Optionee causing material harm to the Company or an Affiliate; (iv) any act
by the Optionee of

 

4



--------------------------------------------------------------------------------

fraud, misappropriation, dishonesty or embezzlement; (v) commission by the
Optionee of a felony or any other crime involving moral turpitude or dishonesty;
or (vi) the habitual and disabling use by the Optionee of alcohol or drugs.

 

5



--------------------------------------------------------------------------------

EXHIBIT 1

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

FLAG FINANCIAL CORPORATION

 

Name                                                  

Address                                              

                                                             

Date                                                      

Flag Financial Corporation

3475 Piedmont Road

Suite 550

Atlanta, GA 30305

Attn: Corporate Secretary

 

Re: Exercise of Non-Qualified Stock Option

Gentlemen:

Subject to acceptance hereof by Flag Financial Corporation (the “Company”) and
pursuant to the provisions of the Flag Financial Corporation 2004 Equity
Incentive Plan (the “Plan”), I hereby give notice of my election to exercise
options granted to me to purchase                      shares of Common Stock of
the Company under the Non-Qualified Stock Option Award (the “Award”) dated as of
            . The purchase shall take place as of                     ,
200    (the “Exercise Date”).

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

  ¨ by delivery of cash or a certified check for $                     for the
full purchase price payable to the order of Flag Financial Corporation.

 

  ¨ by delivery of a certified check for $                     representing a
portion of the purchase price with the balance to consist of shares of Common
Stock that I have owned for at least six months and that are represented by a
stock certificate I will surrender to the Company with my endorsement. If the
number of shares of Common Stock represented by such stock certificate exceed
the number to be applied against the purchase price, I understand that a new
stock certificate will be issued to me reflecting the excess number of shares.

 

Exhibit 1 – Page 1 of 4



--------------------------------------------------------------------------------

  ¨ by delivery of the purchase price by                     , a broker, dealer
or other “creditor” as defined by Regulation T issued by the Board of Governors
of the Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.

The required federal, state and local income tax withholding obligations on the
exercise of the Award shall also be paid on or before the Exercise Date in cash
or by certified check or in the manner provided in the Withholding Election
previously tendered or to be tendered to the Company no later than the Exercise
Date.

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

 

Exhibit 1 – Page 2 of 4



--------------------------------------------------------------------------------

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that

 

Exhibit 1 – Page 3 of 4



--------------------------------------------------------------------------------

capitalized terms used in this Notice of Exercise without definition shall have
the meanings given to them in the Plan.

 

Very truly yours,                                                       AGREED
TO AND ACCEPTED:   FLAG FINANCIAL CORPORATION   By:  

 

  Title:  

 

 

 

Number of Shares   Exercised:                                                  
  Number of Shares   Remaining:                                         
           Date:                         

 

Exhibit 1 – Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT 2

NOTICE OF WITHHOLDING ELECTION

FLAG FINANCIAL CORPORATION

 

TO:

 

 

FROM:

 

 

 

RE: Withholding Election

This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:

 

(1) My correct name and social security number and my current address are set
forth at the end of this document.

 

(2) I am (check one, whichever is applicable).

 

  ¨ the original recipient of the Option.

 

  ¨ the legal representative of the estate of the original recipient of the
Option.

 

  ¨ a legatee of the original recipient of the Option.

 

  ¨ the legal guardian of the original recipient of the Option.

 

(3) The Option to which this election relates was issued under the Flag
Financial Corporation 2004 Equity Incentive Plan (the “Plan”) in the name of
                             for the purchase of a total of                     
shares of Common Stock of the Company. This election relates to
                     shares of Common Stock issuable upon exercise of the
Option, provided that the numbers set forth above shall be deemed changed as
appropriate to reflect the applicable Plan provisions.

 

(4) In connection with any exercise of the Option with respect to the Common
Stock, I hereby elect:

 

  ¨ to have certain of the shares issuable pursuant to the exercise withheld by
the Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise.

 

  ¨ to tender shares held by me for a period of at least six (6) months prior to
the exercise of the Option for the purpose of having the value of the shares
applied to pay such taxes.

 

Exhibit 2 – Page 1 of 2



--------------------------------------------------------------------------------

The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a Fair Market Value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.

 

(5) This Withholding Election is made no later than the Tax Date and is
otherwise timely made pursuant to the Plan.

 

(6) I understand that this Withholding Election may not be revised, amended or
revoked by me.

 

(7) I further understand that, if applicable, the Company shall withhold from
the shares a whole number of shares having the value specified in Paragraph 4
above.

 

(8) The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.

 

(9) Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan.

 

Dated:                       

 

  Signature



 

 

Social Security Number   Name (Printed)  

 

  Street Address  

 

  City, State, Zip Code

Exhibit 2 - Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 1

VESTING SCHEDULE

NON-QUALIFIED STOCK OPTION AWARD

ISSUED PURSUANT TO THE

FLAG FINANCIAL CORPORATION

2004 EQUITY INCENTIVE PLAN

 

A. The Option Shares shall become vested Option Shares following completion of
the years of service as an employee of the Company or any Parent or Subsidiary
as indicated in the schedule below:

 

Percentage of Option Shares

Which are Vested Option Shares

  

Years of Service

after the Grant Date

0%

  

Less than 1

25%

  

1, but less than 2

50%

  

2, but less than 3

75%

  

3, but less than 4

100%

  

4 or more

 

B. Notwithstanding Part A, in the event of the death or Disability of Optionee
or upon a Change in Control, the Option will be fully vested as of a date
determined by the Committee. With respect to a Change in Control, such date
shall be no less than ten (10) days prior to the effective date of the Change in
Control.

 

C. Notwithstanding Part A or Part B, the Optionee may exercise the Option for
less than the full number of vested Option Shares, but such exercise may not be
made for less than 100 shares or the total remaining vested Option Shares
subject to the Option, if less than 100 shares.

 

D. For purposes of the Vesting Schedule, Optionee shall be granted a year of
service for each twelve-consecutive-month period following the Grant Date and
during which Optionee continues, at all times, as an employee of the Company or
any Parent or Subsidiary.

 

Schedule 1 – Page 1 of 1